IN THE SUPREME COURT OF THE STATE OF DELAWARE

JUDEAU S. BROWN, JR.,                    §
                                         §
       Plaintiff Below,                  §   No. 386, 2021
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
DELAWARE SUPERIOR COURT                  §   C.A. No. K21M-10-012
KENT COUNTY and THE                      §
HONORABLE JUDGE WILLIAM                  §
L. WITHAM, JR.,                          §
                                         §
       Defendants Below,                 §
       Appellees.                        §

                          Submitted: April 29, 2022
                          Decided:   May 18, 2022

                                   ORDER

      The Court issued a briefing schedule in this appeal on February 7, 2022; the

appellant’s opening brief was due March 24, 2022. On March 31, 2022, the Chief

Deputy Clerk sent a brief delinquency letter to the appellant. On April 11, 2022, the

Senior Court Clerk issued a notice, sent by certified mail, directing the appellant to

show cause why his appeal should not be dismissed for his failure to file an opening

brief and appendix. On April 18, 2022, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered. A timely response to

the notice to show cause was due on or before April 28, 2022. The appellant has not
responded to the notice to show cause, nor has he filed an opening brief. Dismissal

of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                            BY THE COURT:


                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




                                        2